                    Case 2:20-cv-01405-JCM-VCF Document 135 Filed 12/02/20 Page 1 of 4




                 1 Richard Edward Haskin (Nevada Bar No. 11592)
                   GIBBS GIDEN LOCHER TURNER & SENET
                 2 1140 N. Town Center Drive, Suite 300
                   Las Vegas, NV 89144
                 3 Telephone: (702) 836-9800

                 4 Nathan D. O’Malley (California Bar No. 212193 – Pro Hac Vice Application Pending)
                   Peter J. Diedrich (California Bar No. 101649 – Pro Hac Vice Application Pending)
                 5 Marcio Vasconcellos (California Bar No. 313849 – Pro Hac Vice Application Pending)
                   MUSICK, PEELER & GARRETT LLP
                 6 624 South Grand Avenue, Suite 2000
                   Los Angeles, California 90017-3383
                 7 Telephone: (213) 629-7600
                   Facsimile: (213) 624-1376
                 8
                   Attorneys for PAYVISION B.V., a Netherlands limited liability company
                 9

             10                                    UNITED STATES DISTRICT COURT
             11                             DISTRICT OF NEVADA, SOUTHERN DIVISION

             12 T1 PAYMENTS LLC, a Nevada limited                 CASE No. 2:20-CV-01405-JCM-VCF
                liability company,
             13                                                   STIPULATION TO EXTEND TIME FOR
                                 Plaintiff,                       BEYOND WEALTH PTE LLC TO
             14                                                   RESPOND TO PAYVISION B.V.’S
                         vs.                                      MOTION TO DISMISS FIRST AMENDED
             15                                                   COUNTERCLAIM
                BEYOND WEALTH PTE LLC, a Utah
             16 limited liability company,

             17                       Defendant.

             18
                BEYOND WEALTH PTE LLC, a Utah
             19 limited liability company,

             20                       Counterclaimant,
             21                 vs.
             22 T1 PAYMENTS LLC, a Nevada limited
                liability company, et al.,
             23
                               Counterclaim-Defendants.
             24

             25

             26

             27

             28
MUSICK, PEELER      1258128.1                                               Case No. 2:20-CV-01405-JCM-VCF
& GARRETT LLP
                    STIPULATION TO EXTEND TIME FOR BEYOND WEALTH PTE LLC TO RESPOND TO PAYVISION B.V.’S
                                      MOTION TO DISMISS FIRST AMENDED COUNTERCLAIM
                     Case 2:20-cv-01405-JCM-VCF Document 127
                                                         135 Filed 11/23/20
                                                                   12/02/20 Page 2 of 2
                                                                                      4




                 1               Counterclaimant Beyond Wealth PTE LLC, a Utah limited liability company (“Beyond

                 2 Wealth”) and Counterclaim-Defendant Payvision B.V., a Dutch limited liability company

                 3 (“Payvision”), through their respective counsel, hereby stipulate and agree as follows:

                 4               WHEREAS, on November 9, 2020, Payvision filed a motion to dismiss (“Motion”)
                 5 Beyond Wealth’s First Amended Counterclaim (“FAC”);

                 6               WHEREAS, pursuant to Local Rule LR 7-2, Beyond Wealth has fourteen days to file a
                 7 response to the Motion, which would be Monday, November 23, 2020;

                 8               WHEREAS, on November 19, 2020, Beyond Wealth has presented Payvision with
                 9 potential settlement options, which Payvision will require certain time to review;

             10                  WHEREAS, on November 20, 2020, counsel for Beyond Wealth and counsel for
             11 Payvision agreed to extend the time for Beyond Wealth to respond to the Motion for a period of

             12 two weeks, until December 7, 2020, and for Payvision to reply to Beyond Wealth’s response until

             13 December 14, 2020;

             14                  NOW, THEREFORE, Beyond Wealth and Payvision hereby stipulate and agree as
             15 follows:

             16                  1.    Beyond Wealth’s response to the Motion shall be due December 7, 2020;
             17                  2.    Payvision’s reply to Beyond Wealth’s response to the Motion shall be due
             18                        December 14, 2020;
             19                  3.    All discovery and Rule 26 disclosure deadlines between Beyond Wealth and
             20                        Payvision are also continued for a period of two weeks.
             21 DATED: November ___, 2020                                 DATED: November 23, 2020
             22 GIBBS GIDEN LOCHER TURNER                                 WELLMAN & WARREN LLP
                SENET & WITTBRODT LLP
             23

             24                                                                        /s/
                By: __________________________
                      _____ __
                             _ _____                                      By: __________________________
             25    Richard
                      har        Haskin, Esq.
                        aarrd E. Haski                                       Scott Wellman
             26    Attorneys
                      or
                       rn   eys for PAYVISION
                                    PA          B.V., a                      Attorneys for Beyond Wealth PTE LLC, a
                   Netherlands limited liability company.                    Utah limited liability company.
             27

             28
MUSICK, PEELER       1258128.1                                2              Case No. 2:20-CV-01405-JCM-VCF
& GARRETT LLP
                     STIPULATION TO EXTEND TIME FOR BEYOND WEALTH PTE LLC TO RESPOND TO PAYVISION B.V.’S
                                       MOTION TO DISMISS FIRST AMENDED COUNTERCLAIM
                     Case
                      Case2:20-cv-01405-JCM-VCF
                           2:20-cv-01405-JCM-VCF Document
                                                  Document127-1 Filed12/02/20
                                                           135 Filed  11/23/20 Page
                                                                                Page31ofof42




                 1

                 2

                 3

                 4

                 5

                 6

                 7

                 8                                  UNITED STATES DISTRICT COURT

                 9                           DISTRICT OF NEVADA, SOUTHERN DIVISION

             10

             11 T1 PAYMENTS LLC, a Nevada limited                  CASE No. 2:20-CV-01405-JCM-VCF
                liability company,
             12                                                    [PROPOSED] ORDER GRANTING
                                 Plaintiff,                        STIPULATION TO EXTEND TIME FOR
             13                                                    BEYOND WEALTH PTE LLC TO
                         vs.                                       RESPOND TO PAYVISION B.V.’S
             14                                                    MOTION TO DISMISS FIRST AMENDED
                BEYOND WEALTH PTE LLC, a Utah                      COUNTERCLAIM
             15 limited liability company,

             16                        Defendant.

             17
                BEYOND WEALTH PTE LLC, a Utah
             18 limited liability company,

             19                        Counterclaimant,
             20                  vs.
             21 T1 PAYMENTS LLC, a Nevada limited
                liability company, et al.,
             22
                               Counterclaim-Defendants.
             23

             24

             25

             26

             27

             28
MUSICK, PEELER       1258130.1                                                   Case No. 2:20-CV-01405-JCM-VCF
& GARRETT LLP
                      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME FOR BEYOND WEALTH PTE LLC TO
                           RESPOND TO PAYVISION B.V.’S MOTION TO DISMISS FIRST AMENDED COUNTERCLAIM
                     Case 2:20-cv-01405-JCM-VCF Document 135 Filed 12/02/20 Page 4 of 4




                 1               This Court, having considered the foregoing stipulation of the parties and finding good

                 2 cause therefore, IT IS ORDERED that:

                 3               1.     Beyond Wealth’s response to Payvision’s pending Motion to Dismiss shall be due

                 4 December 7, 2020;

                 5               2.     Payvision’s reply to Beyond Wealth’s response to the Motion shall be due

                 6                      December 14, 2020;

                 7               3.     All discovery and Rule 26 disclosure deadlines between Beyond Wealth and

                 8                      Payvision are also continued for a period of two weeks.
                          December 2, 2020.20___
                 9 DATED: ________________,

             10

             11
                                                                       H O N . J ASTATES
                                                                       UNITED     M E S C . DISTRICT
                                                                                            M A H A N JUDGE
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
MUSICK, PEELER       1258130.1                                 2                Case No. 2:20-CV-01405-JCM-VCF
& GARRETT LLP
                     [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME FOR BEYOND WEALTH PTE LLC TO
                          RESPOND TO PAYVISION B.V.’S MOTION TO DISMISS FIRST AMENDED COUNTERCLAIM
